Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               February 06, 2019

The Court of Appeals hereby passes the following order:

A19A1236. ERIC SCALES v. THE STATE.

      In 2012, Eric Scales pled guilty to murder and was sentenced to life in prison.
On October 17, 2017, Scales filed a pro se motion for leave to file an out-of-time
appeal, which the trial court denied. Scales then appealed to this Court. We lack
jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 16-5-1 (a), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring). Accordingly, Scales’s appeal is hereby
TRANSFERRED to the Supreme Court for disposition.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/06/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.